                   Case: 1:20-mj-09169-WHB Doc #: 1 Filed: 06/25/20 1 of 1. PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT ),/('
                                                                for the                             4:31 pm Jun 25 2020
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Ohio                      &OHUN86'LVWULFW&RXUW
                                                                                                  1RUWKHUQ'LVWULFWRI2KLR
                  United States of America                         )                                     &OHYHODQG
                             v.                                    )
                  Timothy James Goodner
                                                                   )      Case No.
                                                                   )                 1:20 MJ 9169
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 30, 2020                in the county of               Cuyahoga         in the
     Northern          District of             Ohio           , the defendant(s) violated:

            Code Section                                                     Offense Description
18 USC 844(i)                                  maliciously damages or destroys, or attempts to damage or destroy, by
                                               means of fire or an explosive, any building, vehicle, or other real or personal
                                               property used in interstate or foreign commerce or in any activity affecting
                                               interstate or foreign commerce




         This criminal complaint is based on these facts:
See Attachment




         ✔ Continued on the attached sheet.
         u


                                                                                               Complainant’s signature

                                                                                             ATF SA Matthew Hartnett
                                                                                                Printed name and title
6ZRUQWRYLDWHOHSKRQHDIWHUVXEPLVVLRQE\UHOLDEOH
HOHFWURQLFPHDQV)HG5&ULP3 G DQG


Date:             06/25/2020
                                                                                                  Judge’s signatur
                                                                                                          signature
                                                                                                                 re

City and state:                         Cleveland, Ohio                         U.S. Magistrate Judge William H. Baughman
                                                                                                Printed name and title
